— In an action on a policy of fire insurance, defendant New York Property Insurance Underwriting Association appeals as limited by its brief, from so much of a resettled judgment of the Supreme Court, Kings County, dated August 2, 1976, as, after a nonjury trial, is in favor of plaintiff-respondent and against it. Resettled judgment affirmed insofar as appealed from, with costs. We find that the testimony adduced at the trial adequately supports the valuations set by the court. We have examined appellant’s remaining contentions, and find them to be without merit. Martuscello, J. P., Latham, Hargett and O’Connor, JJ., concur.